Citation Nr: 0806779	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
in the right lower and the right upper extremity, secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for peripheral 
neuropathy, right upper and lower extremities, secondary to 
his service connected disability of diabetes mellitus.


FINDINGS OF FACT

1.  The veteran is not found to have peripheral neuropathy in 
either the right upper or the lower extremity.

2.  The veteran's symptoms of numbness and tingling are not 
related to his service-connected diabetes mellitus. 


CONCLUSION OF LAW

Service connection secondary to the veteran's diabetes 
mellitus for neuropathy of the right upper and lower 
extremities, including the veteran's complaints of numbness 
and tingling of the right upper and lower extremities, is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2007) (as in effect before 
and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. §3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.
  
It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App.183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App.492 (1992) (which holds that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, based upon a thorough review of the veteran's 
records and his statements, the veteran did not serve in 
Vietnam.

In March 2005, the veteran underwent a VA examination for 
peripheral neuropathy secondary to his service connected 
diabetes mellitus.  The veteran reported tingling and 
numbness of his upper extremities.  The veteran did not 
complain of numbness and tingling in his right leg.  He 
explained that his symptoms had progressed from an 
intermittent to constant tingling and numbness.  His symptoms 
are relieved by changing arm positions and by stopping the 
activity aggravating his symptoms.  The examiner performed 
EMG NCV testing.  

The examiner indicated that the NCV of the right upper limb 
was normal and that no CTS or peripheral neuropathy was 
detectible.  The examiner indicated in the diagnosis that no 
diabetic peripheral neuropathy was found, providing highly 
probative evidence against the veteran's claim.

VA medical records dated October 2005 indicate that the 
veteran complained of right sided upper and lower numbness 
and tingling for one year.  He indicated that the numbness 
was not constant and occurred at different times in different 
locations.  At the time of his appointment, the veteran was 
not suffering either symptom.

In December 2005, the veteran had a VA neurosurgical 
consultation for his numbness and tingling in both arms.  The 
veteran did not complain of numbness in his right leg.  The 
examiner's impression was that the veteran had cervical 
spondylosis with spinal stenosis; mild cervical myelopathy; 
and a history of diabetes, hypertension, and elevated 
cholesterol.  The examiner did not link the veteran's 
numbness and tingling to his diabetes nor did the examiner 
diagnose the veteran as suffering peripheral neuropathy, thus 
providing more probative evidence against the veteran's 
claim.

Finally, in May 2006, the veteran underwent a VA exam for an 
increased rating for his service-connected diabetes.  At this 
exam the veteran complained of numbness and tingling in his 
right arm, noted as due to his cervical spine condition.  

The fact that the numbness and tingling have been associated 
with a nonservice connected disorder only provides highly 
probative evidence against this claim. 

The veteran had a normal NCV of his upper limb and no 
peripheral neuropathy was detectable.  The examiner did not 
diagnose the veteran with peripheral neuropathy nor did the 
examiner indicate that the numbness and tingling were related 
to the veteran's diabetes mellitus.  In fact, the examiner 
indicated that the veteran had no neurologic symptoms caused 
by to his diabetes, providing highly probative evidence 
against the veteran's claim.

With respect to the veteran's claim for peripheral 
neuropathy, secondary to his service connected disability of 
diabetes mellitus, the Board notes that service connection 
cannot be granted because the Board finds that there is no 
current finding of peripheral neuropathy, based on a review 
of all medical records.  See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The post-service medical record, 
overall, is found to support this finding.

The Board has considered the veteran's statements indicating 
his belief that his symptoms of numbness and tingling are 
caused by his service connected diabetes.  The Board 
emphasizes that the veteran's lay opinion as to the current 
manifestations and relationship between peripheral neuropathy 
and his service-connected diabetes mellitus is not competent 
medical evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, inasmuch as the medical evidence shows that the 
veteran's numbness and tingling, claimed as peripheral 
neuropathy, right upper and lower extremities, are unrelated 
to his diabetes mellitus, and there is no indication of an 
association with service directly, the Board finds that the 
post-service medical evidence provides negative evidence 
against the veteran's claims for service connection. 

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided prior to the 
initial decision did not address either the rating criteria 
or effective date provisions that are pertinent to the 
veteran's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded VA medical 
examinations in May 2006 and March 2005, and had a 
neurological consult in December 2005.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for peripheral neuropathy of the right 
lower and the right upper extremity as secondary to diabetes 
mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


